Name: 78/667/EEC: Council Decision of 25 July 1978 authorizing prolongation or tacit renewal of certain Trade Agreements concluded between the Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-16

 Avis juridique important|31978D066778/667/EEC: Council Decision of 25 July 1978 authorizing prolongation or tacit renewal of certain Trade Agreements concluded between the Member States and third countries Official Journal L 225 , 16/08/1978 P. 0033 - 0037++++ ( 1 ) OJ N L 326 , 29 . 12 . 1969 , P . 39 . ( 2 ) OJ N L 43 , 20 . 2 . 1969 , P . 15 . ( 3 ) OJ N L 159 , 1 . 7 . 1969 , P . 20 . ( 4 ) OJ N 169 , 10 . 7 . 1969 , P . 2 . ( 5 ) OJ N L 238 , 23 . 9 . 1969 , P . 9 . ( 6 ) OJ N L 266 , 24 . 10 . 1969 , P . 32 . ( 7 ) OJ N L 323 , 24 . 12 . 1969 , P . 10 . ( 8 ) OJ N L 6 , 9 . 1 . 1970 , P . 1 . ( 9 ) OJ N L 36 , 14 . 2 . 1970 , P . 29 . ( 10 ) OJ N L 133 , 18 . 6 . 1970 , P . 14 . ( 11 ) OJ N L 157 , 18 . 7 . 1970 , P . 29 . ( 12 ) OJ N L 225 , 12 . 10 . 1970 , P . 24 . ( 13 ) OJ N L 262 , 3 . 12 . 1970 , P . 18 . ( 14 ) OJ N L 248 , 9 . 11 . 1971 , P . 7 . ( 15 ) OJ N L 250 , 6 . 11 . 1972 , P . 1 . ( 16 ) OJ N L 301 , 30 . 10 . 1973 , P . 30 . ( 17 ) OJ N L 276 , 11 . 10 . 1974 , P . 37 . ( 18 ) OJ N L 247 , 23 . 9 . 1975 , P . 29 . ( 19 ) OJ N L 270 , 2 . 10 . 1976 , P . 26 . ( 20 ) OJ N L 197 , 4 . 8 . 1977 , P . 26 . COUNCIL DECISION OF 25 JULY 1978 AUTHORIZING PROLONGATION OR TACIT RENEWAL OF CERTAIN TRADE AGREEMENTS CONCLUDED BETWEEN THE MEMBER STATES AND THIRD COUNTRIES ( 78/667/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 DECEMBER 1969 ON THE PROGRESSIVE STANDARDIZATION OF AGREEMENTS CONCERNING COMMERCIAL RELATIONS BETWEEN MEMBER STATES AND THIRD COUNTRIES AND ON THE NEGOTIATIONS OF COMMUNITY AGREEMENTS ( 1 ) , AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS TACIT EXTENSION BEYOND THE END OF THE TRANSITIONAL PERIOD HAS ALREADY BEEN AUTHORIZED IN THE CASE OF THE AGREEMENTS LISTED IN THE ANNEX HERETO BY THE COUNCIL UNDER ITS DECISIONS OF 28 JANUARY 1969 ( 2 ) , 26 JUNE 1969 ( 3 ) , 30 JUNE 1969 ( 4 ) , 15 SEPTEMBER 1969 ( 5 ) , 17 OCTOBER 1969 ( 6 ) , 8 DECEMBER 1969 ( 7 ) , 20 DECEMBER 1969 ( 8 ) , 6 FEBRUARY 1970 ( 9 ) , 8 JUNE 1970 ( 10 ) , 13 JULY 1970 ( 11 ) , 29 SEPTEMBER 1970 ( 12 ) , 23 NOVEMBER 1970 ( 13 ) , 25 OCTOBER 1971 ( 14 ) , 18 OCTOBER 1972 ( 15 ) , 22 OCTOBER 1973 ( 16 ) , 2 OCTOBER 1974 ( 17 ) , 16 SEPTEMBER 1975 ( 18 ) , 20 SEPTEMBER 1976 ( 19 ) AND 18 JULY 1977 ( 20 ) ; WHEREAS THE MEMBER STATES CONCERNED HAVE , WITH A VIEW TO AVOIDING INTERRUPTION IN THEIR COMMERCIAL RELATIONS WITH THE THIRD COUNTRIES CONCERNED BASED ON AGREEMENT , REQUESTED AUTHORIZATION TO PROLONG OR RENEW THE ABOVEMENTIONED AGREEMENTS ; WHEREAS AUTHORIZATION HAS TO BE GRANTED ONLY TO MAINTAIN COMMERCIAL RELATIONS BETWEEN THE MEMBER STATES AND THE THIRD COUNTRIES CONCERNED ON THE BASIS OF AGREEMENTS , PENDING THEIR REPLACEMENT BY COMMUNITY AGREEMENTS TO BE NEGOTIATED ; WHEREAS SUCH AUTHORIZATION SHOULD NOT , THEREFORE , ADVERSELY AFFECT THE OBLIGATION INCUMBENT UPON THE MEMBER STATES TO AVOID , AND , WHERE APPROPRIATE TO ELIMINATE , ANY INCOMPATIBILITY BETWEEN SUCH AGREEMENTS AND THE PROVISIONS OF COMMUNITY LAW ; WHEREAS THE PROVISIONS OF THE INSTRUMENTS TO BE EITHER PROLONGED OR RENEWED WOULD NOT , FURTHERMORE , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS THE MEMBER STATES CONCERNED HAVE DECLARED THAT THE PROLONGATION OR TACIT RENEWAL OF THESE AGREEMENTS WOULD NOT CONSTITUTE AN OBSTACLE EITHER TO THE OPENING OF COMMUNITY NEGOTIATIONS WITH THE THIRD COUNTRIES CONCERNED OR TO THE TRANSFER OF THE COMMERCIAL FABRIC THEREOF TO COMMUNITY AGREEMENTS , NOR WOULD IT , DURING THE PERIOD UNDER CONSIDERATION , HINDER THE ADOPTION OF THE MEASURES NECESSARY TO COMPLETE THE STANDARDIZATION OF THE IMPORT ARRANGEMENTS APPLIED BY THE VARIOUS MEMBER STATES ; WHEREAS AT THE CONCLUSION OF THE CONSULTATIONS PROVIDED FOR IN ARTICLE 2 OF THE DECISION OF 16 DECEMBER 1969 IT WAS ESTABLISHED , AS THE AFORESAID DECLARATIONS BY THE MEMBER STATES CONFIRM , THAT THE PROVISIONS OF THE AGREEMENTS TO BE PROLONGED OR RENEWED WOULD NOT , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS , IN THESE CIRCUMSTANCES , THE AGREEMENTS CONCERNED MAY BE EITHER PROLONGED OR TACITLY RENEWED FOR A PERIOD NOT EXCEEDING ONE YEAR , HAS ADOPTED THIS DECISION : ARTICLE 1 THE TRADE AGREEMENTS BETWEEN MEMBER STATES AND THIRD COUNTRIES LISTED IN THE ANNEX HERETO MAY BE PROLONGED OR TACITLY RENEWED UP TO THE DATES SPECIFIED IN EACH CASE IN THE ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JULY 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI ANNEX : SEE O.J . N L 225 OF 16 . 8 . 78